U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin53202 January 4, 2016 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: USA Mutuals (the “Trust”) Securities Act Registration No.: 333-57548 Investment Company Registration No.: 811-10319 USA Mutuals Beating Beta Fund (S000052209) USA Mutuals Dynamic Market Opportunity Fund (S000052210) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated December 30, 2015, and filed electronically as Post-Effective Amendment No. 47 to the Fund’s Registration Statement on Form N-1A on December 29, 2015. Please direct any inquiries regarding this filing to me at (414) 765-6872.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Emily R. Enslow Emily R. Enslow, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
